Citation Nr: 0118926	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  93-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent, on appeal 
from the initial award of service connection for squamous 
cell carcinoma of the tonsils treated with radiation, status-
post radical neck dissection, manifested by radiation and 
surgical scars with tissue loss and xerostomia, including 
whether the conditions currently rated as a single disability 
comprise multiple conditions separately ratable without 
pyramiding.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from November 1971 to July 
1992.

This appeal is from November 1992 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The former decision 
granted service connection for squamous cell carcinoma of the 
tonsils treated with radiation, status post radical neck 
dissection with residual of burn scar and xerostomia, rated 
10 percent disabling as a scar from a second-degree burn.  
The RO separately service connected and rated multiple other 
residuals and sequelae of the cancer and its treatment.  The 
history of this appeal has been one of identifying and 
distinguishing the residuals and sequelae of the cancer and 
its treatment for rating purposes, although the legal 
presentation has been as an appeal from several of the 
schedular ratings.

In October 1995, the Board of Veterans' Appeals (Board) 
remanded the case in part for development related to the so-
called burn scar, restating the issue as increased rating for 
postoperative and post-radiotherapy residuals of squamous 
cell carcinoma of the tonsils with burn scar and xerostomia.  
While the case was on remand, the United States Court of 
Appeals for Veterans Claims (Court) handed down a decision 
distinguishing appeals from initial assignments of disability 
ratings in the decision that granted service connection from 
claims for increased rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The court reserved the term "increased rating" 
for claims based on an assertion that a disability had become 
worse since the most recent rating.

The Board renamed the issues in this case consistent with the 
Court's ruling in Fenderson, and remanded the case again in 
May 1999 for additional medical examination related to the 
matter at issue and for readjudication to consider the 
additional evidence and legal questions related to the 
identity of the disability at issue.

While most recently on remand, the RO awarded a 20 percent 
rating, apparently combining the rating criteria for second 
and third-degree burns.  The RO made the 20 percent rating 
effective from the initial date of service connection, 
effectively leaving unchanged the appeal as from the initial 
rating upon award of service connection.  The statement of 
the issue, supra, reflects the Board's current identification 
of the issue on appeal.


FINDINGS OF FACT

1.  Residuals of radiation therapy and radical dissection of 
the right neck include discomfiting sensations in the 
radiation scar area, loss of tissue from surgery and 
radiation atrophy, color contrast of the radiation scarred 
skin, radiation and surgical scarring causing limitation of 
the function of motion of the neck from contraction and 
adhesion, and xerostomia.

2.  The disfigurement from loss of tissue and color contrast, 
the limitation of motion of the neck from contraction and 
adhesion, and the xerostomia share no duplicative or 
overlapping symptomatology.

3.  The veteran does not have actual-third degree burn 
residual involvement from radiation therapy and right radical 
neck dissection.

4.  The veteran's only residual of radiation therapy and 
radical dissection of the right neck analogous to the 
scarring of second-degree burn is cosmetic.

5.  The veteran is currently rated 10 percent disabled for 
sensory changes in the right side of the face and neck.

6.  The discomfiting sensations associated with the area of 
radiation scarring of the right neck overlap with the 
residual manifestations of radical right neck dissection 
compensated as sensory changes in the C2-4 nerve 
distribution.

7.  Scarring, loss of tissue and discoloration of the skin 
from radiation therapy and radical dissection of the right 
neck manifest as moderate disfigurement of the right neck.

8.  Scarring of the right neck from radiation therapy and 
radical neck dissection manifests as displacement of the head 
with moderate loss of range of motion of the neck.

9.  Xerostomia manifests as dry mouth and throat with thick 
saliva and occasional impairment of swallowing analogous to 
disability resulting from moderate incomplete paralysis of 
the ninth (glossopharyngeal) cranial nerve.


CONCLUSIONS OF LAW

1.  Separate ratings for disfiguring scars of the right neck, 
for surgical scar of the right neck causing limitation of 
function of the neck and for xerostomia will not result in 
pyramiding of disability ratings.  38 C.F.R. § 4.14 (2000).

2.  The award of separate compensation ratings for residuals 
of radiation therapy as both a burn scar and as a disfiguring 
scar would pyramid two ratings for the cosmetic residuals of 
radiation therapy.  38 C.F.R. § 4.14 (2000).

3.  The award of separate compensation for sensory changes 
associated with radiation and surgical therapy of the right 
side of the neck as both diminished sensation and numbness in 
the C2-4 nerve distribution and as tender and painful 
radiation scar would pyramid two ratings for sensory changes 
in the same or overlapping anatomical areas.  38 C.F.R. 
§ 4.14 (2000).

4.  Disfigurement of the right neck resulting from radiation 
therapy and radical dissection of the right neck meets the 
schedular criteria for a 30 percent rating for disfiguring 
scars of the neck.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 & note (2000).

5.  Limitation of function of the neck manifesting as 
limitation of flexion associated with radiation and surgical 
scarring of the neck with contractions and adhesions meets 
the schedular criteria for a 20 percent rating for other 
scars.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.27, 
4.118, Diagnostic Code 7805-5290 (2000).

6.  The schedular criteria for a 10 percent rating for 
xerostomia by analogy to moderate incomplete paralysis of the 
ninth (glossopharyngeal) cranial nerve are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic 
Code 8209 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records from October 1986 to August 1989 
reveal diagnosis and treatment of squamous cell carcinoma of 
the right palatine tonsil.

VA examination of September 1992 summarized historically the 
diagnosis and treatment of squamous cell carcinoma of the 
tonsils in service.  The examiner described the loss of 
muscle tissue at the right neck and parasthesias induced with 
palpation of the right neck.  He described xerostomia 
manifested by thick secretions of saliva and a radiation burn 
scar at the right neck resulting from radiation therapy.

On VA neurologic examination in November 1997, the examiner 
noted xerostomia and occasional difficulty swallowing, 
characterized as minor.  None of several November 1997 VA 
examination reports  described the area in square inches or 
centimeters of the so-called radiation burn scar of the neck.  
No photographs were taken of the area in question.  Other 
information necessary to select rating criteria for the 
disability was lacking.

In May 1999, the Board found that changes in the C2-4 nerve 
distributions caused purely sensory manifestations in the 
veteran's right face and neck and were residuals of radical 
dissection and radiation therapy of the right neck.  The 
Board found that sensory effects in the right face and neck 
were a distinct disability from any of the veteran's other 
disabilities and that it could be rated by analogy to partial 
paralysis of the fifth (trigeminal) cranial nerve without 
pyramiding the rating with any other disability rating to 
which the veteran was entitled.  Pursuant to the Board's 
decision, a rating decision of May 1999 awarded a 10 percent 
rating for diminished sensation and numbness in the C2-4 
nerve distribution, status post total neck dissection.

On VA examination in September 1999, the examiner stated that 
the radiation scar was not a burn scar, although it was 
plainly visible, had cobbled texture and was light in color.  
The examiner described in detail the surgical loss of tissue 
in the neck from surgical dissection, the sensory changes 
associated with radiation scar and underlying radiation and 
surgical effects, the displacement of the head by 20 percent 
and limitation of (apparently) lateral flexion of the neck to 
20 degrees.  The veteran reported muscular fasciculations 
throughout his entire upper body including both upper 
extremities when the area of the radiation scar was touched 
or rubbed.  The veteran reported feeling of discomfort at 
about a 3/10 level when touched anywhere in the irradiation 
scar area and about 2/10 discomfort continuously.  The 
examiner commented that the sensation was more of a 
discomfort or awareness than typical pain, but that it could 
be approximated to pain of the same degree on a one to 10 
scale.  The examiner reported as objective findings for 
tenderness, "As noted above or not commented on."  The 
examiner reported that the radiation scar was not a burn scar 
and that it covered an area about 10 by 10 inches, or 100 
square inches.  The examiner opined that disfigurement from 
the loss of tissue and the color contrast of the radiation 
and surgical scars were marked in degree, and was the aspect 
of the post-operative and post radiation residuals most 
troubling to the veteran.  The examiner opined that the 
surgery and radiation therapy resulted in chronic scaring 
with changes in nerve, sensory, and motor function in the 
affected areas and tissue atrophy that would be progressive 
consistent with the irradiation disease process.  The 
examiner attached to the report three color photographs 
showing the color of the irradiated skin, the surgical scars, 
and the residual shape of the neck.

The veteran's representative argued in a May 2001 informal 
hearing presentation that the veteran's disability ratings 
should be increased because of the September 1999 VA 
examiner's prognosis of increasing severity of the residuals 
of radiation therapy.


II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit in the 
claims process, to provide necessary forms, and to assist in 
the development of evidence, including providing such medical 
examinations as are necessary to resolve the claim.  The 
veteran's application for disability compensation is 
complete.  No other forms are outstanding.  The medical 
evidence of record is sufficient and there is no indication 
that pertinent evidence exists that is not of record.  VA has 
afforded the veteran a thorough examination.  Although 
development of this case preceded enactment of the VCAA of 
2000, it satisfies the Act.

B.  Substantive

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
effective date of the appellant's award of service connection 
is August 1, 1992, the day following his separation from 
service.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).  The period under review is from August 1, 
1992, to the present.  In awarding a rating of 20 percent 
from the effective date of service connection, the rating 
decision of February 2000 apparently, if not explicitly, 
considered a staged rating.  Consequently, the  Board may 
proceed without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  The evidence of record 
does not reveal that a rating higher than that awarded in 
this decision for any condition addressed in this decision is 
warranted for any period under review.  Consequently, the 
question of staged ratings is moot.

1.  Generally Applicable Matters

As a general matter applicable to all disabilities and 
symptomatology under consideration in this appeal, the facts 
do not show any exceptional circumstances that render 
impractical the application of the rating schedule, such as 
marked interference with employment or frequent 
hospitalization necessitating extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1) (2000) (providing for extraschedular 
compensation ratings).  

Also generally applicable is the veteran's argument that he 
should have a higher rating for a prognosis of increasing 
disability in the future because of the predictable progress 
of radiation disease, i.e., the continued degeneration of 
tissue and increased scarring from radiation therapy.  As a 
matter of law, VA disability compensation is for current 
disability and does not contemplate future disability.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (VA disability 
compensation is for current disability resulting from disease 
or injury incurred or aggravated in peacetime service).  The 
remedy for increasing disability is to file a claim for 
increased compensation.

2.  Pyramiding

This appeal raises the issue addressed by the Court in 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Esteban had a 
disability rated as a disfiguring scar.  Factually, a motor 
vehicle accident in service resulted in injury to muscles of 
the face and scars that were disfiguring and painful, and he 
had impairment of the function of mastication.  He argued, 
and the Court agreed, that the disfigurement from the scars, 
the painfulness of the scars, and the impaired function of 
mastication resulting from the single injury were separate 
disabilities for which he was entitled to separate disability 
ratings.  The Court considered the application of a VA 
regulation that prohibits multiple awards for effectively the 
same disability, a practice called "pyramiding" in VA 
parlance.  The regulation provides:

Avoidance of pyramiding. 

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may 
result from many causes; some may be 
service connected, others, not.  Both the 
use of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (2000).

In finding there to be distinct and separately ratable 
disabilities, the Court opined,

The critical element is that none of the 
symptomatology for any one of these three 
conditions is duplicative of or 
overlapping with the symptomatology of 
the other two conditions.  Appellant's 
symptomatology is distinct and separate: 
disfigurement; painful scars; and facial 
muscle damage resulting in problems with 
mastication.  Thus, as a matter of law, 
appellant is entitled to combine his 10% 
rating for disfigurement under [38 C.F.R. 
part 4, Diagnostic Code (DC)] 7800 with 
an additional 10% rating for tender and 
painful scars under DC 7804 and a third 
10% rating for facial muscle injury 
interfering with mastication under DC 
5325.

Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis in 
the original).  The instant case requires the same analysis 
with similar results.

The veteran has disfigurement from the neck surgery and 
radiation therapy.  Those are cosmetic and distinct in 
disabling effect from pain associated with the scars of 
radiation therapy and from limitation of motion of the neck 
associated with surgical scarring.  He has limited range of 
motion of the neck due to contraction and adhesion of 
scarring, completely separate from and not contemplated by 
the criteria for rating disfigurement.  He has xerostomia, 
which is "dryness of the mouth from salivary gland 
dysfunction, as in Sjögren's syndrome."  Dorland's 
Illustrated Medical Dictionary 1860 (27th ed. 1988).  None of 
the rating criteria for scars under any diagnostic code 
accounts for xerostomia.  Thus, the several residuals related 
to surgical and radiation scarring and tissue loss in the 
neck are separately ratable without pyramiding.  38 C.F.R. 
§ 4.14 (2000).  The precise level of each disability is 
discussed below.

The rating criteria for burn scars provide that ratings for 
third degree burns must be for actual third-degree residual 
involvement to the degree, i.e., in an area of the size 
required, in Diagnostic Code 7801.  The veteran does not have 
such residuals, and the disability cannot be rated under that 
diagnostic code.  The disabling aspect of second-degree burn 
scars that is not duplicative of other ratings is the 
cosmetic effect.  A burn scar that was superficial, poorly 
nourished, with repeated ulceration would be more properly 
rated under the diagnostic code for those manifestations.  
See Diagnostic Code 7803.  A burn scar that was superficial, 
tender and painful on objective demonstration would be more 
properly rated under the diagnostic code for those 
manifestations.  See Diagnostic Code 7804.  The remaining 
apparent manifestations of a second-degree burn scar are 
cosmetic and require a scarred area approximating a square 
foot.  See Diagnostic Code 7802.  As shown below, the veteran 
will be fully compensated for the cosmetic manifestations of 
the surgical and radiation scars from his cancer treatment 
rated as disfiguring scar.  See Diagnostic Code 7800.  
Consequently, although regulation permits rating unlisted 
disabilities by analogy to listed conditions in the same body 
system or with similar manifestations, see 38 C.F.R. § 4.20 
(2000), separately rating the radiation and surgical scars 
and loss of tissue as second-degree burn scars and as 
disfiguring scars would be pyramiding.  38 C.F.R. § 4.14 
(2000).

Additionally, a compensable second-degree burn scar must be 
approximately one square foot in area.  The veteran's 
radiation scar is 100 square inches in area.  A square foot 
equals 144 square inches in area, and half that is 72 square 
inches.  One hundred square inches is 44 square inches less 
than one square foot and 28 inches greater than one-half 
square foot, i.e., it is nearer in area to one-half than to 
one square foot.  It does not nearly approximate one square 
foot and cannot be so rated on that basis.  See 38 C.F.R. 
§ 4.7 (2000) (where there is a question which of two ratings 
shall apply, the higher of the two shall apply if the 
disability picture more nearly approximates those for the 
higher rating).  Where a disability does not meet the 
criteria for a compensable rating, it shall be rated zero 
percent.  38 C.F.R. § 4.31 (2000).  Thus, even if the 
veteran's radiation scar was ratable by analogy to a second-
degree burn scar without pyramiding, it is noncompensably 
disabling as a second-degree burn scar.

The sensory changes in the radiation scar area could be rated 
by analogy to a superficially painful and tender scar, which 
would be consistent with the September 1999 VA examiner's 
comments.  However, the veteran is already compensated with a 
10 percent rating for sensory changes in the right face and 
neck due to the effect of surgery or radiation therapy.  The 
specific physiology of the manifestation is not material to 
determining if there is pyramiding.  Separate ratings for 
sensations in the right neck associated with the radiation 
scar and for sensations in the right face and neck otherwise 
associated with the right neck surgery and radiation therapy 
would substantially overlap.  The distinction between the 
quality of the sensations in the neck area as variously 
describe throughout the record does not amount to distinct 
disabilities that share no symptoms or manifestations.  
Esteban, 6 Vet. App. at 262.  Inclusion of the reported 
fasciculations as part of the sensory disability associated 
with the radiation scar would not eliminate the overlapping 
and duplication of ratings that would result from separately 
rating the sensations associated with the radiation scar and 
the sensory changes of the right face and neck that are 
currently compensated as partial paralysis in the C2-4 nerve 
distribution.  Avoidance of pyramiding precludes such 
separate ratings in this case.  38 C.F.R. § 4.14 (2000).

3.  Specific Ratings

a.  Disfiguring Scars

Disfiguring scars of the neck are compensable at the 50 
percent rate if there is complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; at the 30 percent rate if severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles; at the 10 percent rate if 
moderate, disfiguring; and zero percent if slight.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000).

When in addition to tissue loss and 
cicatrization there is marked 
discoloration, color contrast, or the 
like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 
percent to 30 percent.  The most 
repugnant, disfiguring conditions, 
including scars and diseases of the skin, 
may be submitted for central office 
rating, with several unretouched 
photographs.

Diagnostic Code 7800, note.

The September 1999 examiner opined that the veteran had 
marked disfigurement of the right side of the neck due to 
subcutaneous tissue loss and the texture and color contrast 
of the radiation and surgical scars.  The veteran's 
disfigurement, as described and as it appears in photographs, 
does not meet the criteria for a 50 percent rating.  It does 
not involve the face.  It is not complete; his face and neck 
are obviously identifiable as such and hence not completely 
disfigured.  Repugnant means "eliciting extreme dislike or 
aversion."  Webster's II New Riverside University Dictionary 
(Houghton Mifflin Co. 1984).  The disfigurement does not 
appear repugnant in the photographs of record, and no 
evidence of record documents that others have viewed the scar 
as repugnant.  Marked disfigurement is a criterion for a 50 
percent rating only if the disfigurement is bilateral.  The 
veteran's is not.  The disfigurement does not involve the 
eyelids, lips, or auricles, nor does it appear especially 
unsightly, thus it is not "marked and unsightly," as 
required for a 30 percent rating without application of any 
of the factors provided by the note to Diagnostic Code 7800.

The disfigurement of the veteran's neck from tissue loss and 
scarring from surgery and radiation therapy is moderate, 
which would be commensurate with a 10 percent rating, except 
there is color contrast, which permits the award of a 30 
percent rating.  Diagnostic Code 7800, note.  No higher 
rating is warranted for disfiguring scar from radiation and 
surgical scars with tissue loss.

b.  Scar Limiting Function of Part Affected

The September 1999 VA examiner found the veteran to have 
limitation of motion of the neck related to the pulling of 
the head to one side from adhesions and contractions of the 
surgically scarred area and of the subcutaneous surgical 
scarring and from the discomfort of the radiation scar.  
Limitation of function of a body part by scars is rated under 
by application of the rating criteria for the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  Limitation 
of motion of the neck is rated as limitation of motion of the 
cervical spine, 30 percent if severe, 20 percent if moderate, 
and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2000).  The September1999 examination evidence shows 
limitation of flexion of the neck to 20 degrees, which the 
Board finds to be a moderate loss of range of motion.

The veteran is compensated for functional impairments due to 
loss of muscle mass from right radical neck dissection as it 
affects loss of motor function of parts other than the neck.  
Consequently, there is no pyramiding of ratings to compensate 
for loss of limitation of motion of the neck.  38 C.F.R. 
§ 4.14 (2000).  As noted above, the veteran is separately 
compensated for sensory elements of the scar.  Consequently 
any contribution of discomfort to the limitation of motion is 
excluded from consideration of the rating for limitation of 
motion to avoid pyramiding.  38 C.F.R. § 4.14 (2000).

Alternatively, the discomfort associated with the radiation 
scar is not shown to manifest due to pain above and beyond 
the 20-degree limitation of motion that results from the 
combined effect of contraction, adhesion, and discomfort.  
Neither fatigue nor other impairment of function other than 
the loss of range of motion related to contraction, adhesion 
and discomfort of the scars is reported.  The Board 
interprets the examiner's statements that findings are as 
noted "or not commented on" to mean that anything not 
reported was not found, as distinguished from an omission in 
the report.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(case remanded because examiner failed to report functional 
effect of pain and other phenomena during flare-ups of 
arthritis precluding application of pertinent regulations).  
The facts in this case do not support application of 
regulations providing for consideration of pain and related 
phenomena when disabilities are rated for limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); see also 
VAOPGCPREC 9-98 ( multiple ratings for musculoskeletal 
disability and application of 38 C.F.R. §§ 4.40, 4.45 and 
4.59).

The limitation of the function of motion of the neck due to 
scars is commensurate with a 20 percent rating.  38 C.F.R. 
§§ 4.27, 4.118, Diagnostic Code 7805-5290 (2000).  The 
preponderance of the evidence is against a higher rating for 
this disability.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

c.  Xerostomia

The symptoms and manifestations of xerostomia are patently 
distinct from any of the other residuals of the veteran's 
radiation therapy and neck surgery.  It may be rated 
separately without pyramiding.  38 C.F.R. § 4.14 (2000).

The RO noted that neither the digestive system nor the dental 
portions of the rating schedule afforded a diagnostic code 
analogous to xerostomia.  The Board cannot disagree.  Rating 
by analogy permits application of a diagnostic code in which 
the function affected and the anatomical localization and 
symptomatology are closely analogous, without conjectural 
analogy.  38 C.F.R. § 4.20 (2000).  The evidence of record 
reveals that occasional thick secretions of saliva and 
difficulty swallowing are the functional effects of the 
veteran's xerostomia.  Review of the rating schedule with 
focus on the function, location and symptoms of the 
disability to be rated analogously, reveals that partial 
paralysis of the ninth (glossopharyngeal) cranial nerve 
affects the mucous membranes of the pharynx.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8209 (2000).  Thus, the 
localization of the symptoms of xerostomia and of partial 
paralysis of the glossopharyngeal nerve are closely analogous 
and not conjectural.  38 C.F.R. § 4.20 (2000).  Whereas the 
veteran suffers dysfunction of the saliva glands of the 
oropharynx [the division of the pharynx that lies between the 
soft palate and the upper edge of the epiglottis-Dorland's 
Illustrated Medical Dictionary 1191 (27th ed. 1988)], partial 
paralysis of the ninth cranial nerve affecting the pharynx 
and fauces [the throat-Dorland's Illustrated Medical 
Dictionary 615 (27th ed. 1988)] is sufficiently analogous to 
permit separate rating of the disability.  It is not required 
that all manifestations of rated disabilities be present in 
order to effect a rating under a selected diagnostic code.  
38 C.F.R. § 4.21 (2000).

The November 1997 neurological examination shows the 
disability due to xerostomia manifested by occasional 
difficulty swallowing to be occasional and minor.  
Consequently the amount of disability due to xerostomia is 
commensurate with a 10 percent rating by analogy to moderate 
incomplete paralysis of the ninth (glossopharyngeal) cranial 
nerve.  Diagnostic Code 8209.  The preponderance of the 
evidence is against a higher rating for xerostomia.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)).


ORDER

Subject to the regulations governing payment of monetary 
benefits, a 30 percent rating for disfiguring radiation and 
surgical scars of the right neck, a 20 percent rating for 
limitation range of motion due to adhesion and contraction of 
radiation and surgical scars of the right neck, and a 10 
percent rating for xerostomia are granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

